     Case 3:19-cv-01372-G Document 12 Filed 07/15/19                 Page 1 of 1 PageID 27



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

LISA LOVE,                                     §
                                               §
               Plaintiff,                      §
                                               §
v.                                             §      No. 3:19-cv-01372-G
                                               §
WELLS FARGO BANK, N.A.,                        §
                                               §
               Defendant.                      §

             NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       LISA LOVE (Plaintiff), by and through the undersigned counsel, and pursuant to Fed. R.

Civ. P. 41(a)(1)(A)(i) (Dismissal of Actions-Voluntary Dismissal By Plaintiff Without Court Order)

voluntarily dismisses the above captioned matter without prejudice, each party to bear their own fees

and costs.

                                                      Respectfully submitted,

Dated: July 15, 2019                                  /s/ Adam T. Hill
                                                      Adam T. Hill
                                                      LAW OFFICES OF JEFFREY LOHMAN, P.C.
                                                      4740 Green River Road, Suite 310
                                                      Corona, CA 92880
                                                      Telephone: (866) 329-9217
                                                      adamh@jlohman.com
                                                      Attorneys for Plaintiff

                                  CERTIFICATE OF FILING

       I hereby certify that on July 15, 2019, a true and correct copy of the foregoing was filed with
the Clerk of the Court by using the CM/ECF System.

                                                      /s/ Adam T. Hill
                                                      Adam T. Hill



                                                                                                    1
